TRANSAMERICA FINANCIAL LIFE INSURANCE COMPANY 440 Mamaroneck Avenue Harrison, New York 10528 May 3, 2012 VIA EDGAR Securities and Exchange Commission treet, NE Washington, D.C. 20549 Attention:File Desk Re:Transamerica Financial Life Insurance Company TFLIC Series Life Account TFLIC Freedom Elite Builder II (File No. 333-113442) Dear Sir or Madam: On behalf of Transamerica Financial Life Insurance Company and the TFLIC Series Life Account (the “Account”), we are filing a certification pursuant to paragraph (j) of Rule 497 under the Securities Act of 1933.In this regard, we certify that the form of Prospectus and Statement of Additional Information dated May 1, 2012 for certain deferred variable life policies offered by TFLIC through the Account otherwise required to be filed under paragraph (c) of Rule 497 would not have differed from the form of Prospectus and Statement of Additional Information contained in the Form N-6 Registration Statement for the Account (the “Registration Statement”). The Registration Statement was filed electronically with the Securities and Exchange Commission on April 20, 2012 via EDGAR. Please do not hesitate to contact Art Woods, Esq. at 727-299-1830, or me at (727) 299-1747, if you have any questions or concerns regarding this filing. Sincerely, /s/ Gayle A. Morden Gayle A. Morden Manager, Registered Products & Distribution cc:Art Woods, Esq. Mary Jane Wilson-Bilik, Esq. Gayle A. Morden
